            CASE 0:20-cv-02049-MJD-TNL Doc. 23 Filed 10/12/20 Page 1 of 2




                                                                         MINNEAPOLIS
                                                                         Suite 2200
 Kristen G. Marttila                                                     100 Washington Avenue South
 kgmarttila@locklaw.com                                                  Minneapolis, MN 55401-2179
 Phone: 612.339.6900                                                     T 612.339.6900
                                                                         F 612.339.0981




                                       October 12, 2020

VIA E-FILING
Hon. Michael J. Davis
United States District Court
District of Minnesota
300 South Fourth Street
Minneapolis, MN 55415

           Re:   Minnesota Voters Alliance, et al. v. City of Minneapolis,
                 Civ. No. 20-CV-02049 (MJD/TNL)

Dear Judge Davis:

       I write on behalf of Defendant City of Minneapolis to alert the Court to recently
issued supplemental legal authority that is relevant to several issues raised in the above-
captioned matter. The case, Carson, et al. v. Simon., Case No. 0:20-cv-02030 (NEB/TNL)
(D. Minn. Oct. 11, 2020) was entered yesterday, two days after the City filed its opposition
to Plaintiffs’ motion for a temporary restraining order enjoining it from using a grant from
a nonpartisan civic-engagement nonprofit to cover election-administration expenses during
an ongoing pandemic. At the time of this letter, Carson had not yet been published on
Westlaw; therefore I attach a copy for ease of reference.

       Had Carson been issued before the City filed its opposition to Plaintiff’s motion,
the City would have cited Carson’s persuasive authority on the following subjects:

              Explaining that Plaintiffs’ allegations that the counting of ballots received
               after Election Day, pursuant to a consent decree entered in a state-court Equal
               Protection challenge by voters who feared they would be disenfranchised by
               mail delays, did not support a finding of injury-in-fact on a theory of vote
               dilution. See id. at 21-24 (plaintiffs “have not explained, for instance, why
               the principles underlying standing in racial gerrymandering cases (where a
               state legislature or redistricting committee takes affirmative action that
               dilutes or restricts the votes of a specific minority population) should extend




553641.1
           CASE 0:20-cv-02049-MJD-TNL Doc. 23 Filed 10/12/20 Page 2 of 2

Hon. Michael J. Davis
October 12, 2020
Page 2


               to the present case, where the official action (entry of the Consent Decree
               Order) expands voting rights for all.”).

             Acknowledging the principle articulated in Purcell v. Gonzalez, 549 U.S. 1
              (2006) that district courts should be wary of changing the rules of elections
              near Election Day,” and recognizing that the requested injunction “may well
              violate Purcell. Id. at 26 n.14.

             Describing the failure to plausibly allege future injury relating the election
              outcome because such injuries were necessarily “conjectural and
              hypothetical.” Id. at 33-34 and nn. 19-20.

             Declining to consider the Dataphase factors because plaintiffs lacked
              Article III standing. Id. at 37-38.

        Pursuant to Local Rule 7.1, I have obtained permission from chambers to file this
letter drawing the Court’s attention to this new judicial decision. Thank you for your
consideration.

                                           Very truly yours,

                                           LOCKRIDGE GRINDAL NAUEN P.L.L.P.

                                           /s/ Kristen G. Marttila

                                           Kristen G. Marttila
Enclosure
KGM/seg




553641.1
